DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,773,994) in view of Kawakami et al. (US 2014/0166105) (“Kawakami”). 
With regard to claim 1, figure2 of Kim discloses that a display device, comprising: a substrate 101; an organic light-emitting diode 240 disposed on the substrate 40; and a thin film encapsulation layer 130 disposed on the organic light-emitting diode 240, wherein the thin film encapsulation layer 130 comprises: a first inorganic layer 131; and an organic layer 132 disposed on the first inorganic layer 131, the organic layer 132 having a lower surface (bottom of first organic layer 132) contacting with the first inorganic layer 131 and an upper surface (top of first organic layer 132) opposite to the lower surface 131, and a second inorganic layer 133 disposed on the organic layer 132, a capping layer 134 disposed between the first inorganic layer 131 and the organic light-emitting diode 240, the capping layer 134 contacting a lower surface (bottom of 131) of the first inorganic layer 131 directly above the organic light-emitting diode 240, the first inorganic layer 131 and the organic layer 132 form an interface (surface between first organic layer 132 and inorganic oxide encapsulation layer 131) between the first inorganic layer 131 and the organic layer 132, and the first inorganic layer 131 and the second inorganic layer 133 are comprised, of a substantially same material (“aluminum oxide”, col. 10 ll. 22 and col. 10 ll. 64) as each other.
Kim does not disclose that the second inorganic layer 26 having a higher refractive index than a refractive index of the organic layer 24, the first inorganic layer 22 and the organic layer 24 have a refractive-index difference of about 0.15 or less. 
However, fig. 3 of Kawakami discloses that the inorganic layer (“inorganic barrier layer”, par [0075]) having a higher refractive index (organic layer is “preferably lower than the refractive index of the adjacent inorganic barrier layer”, par [0072]) than a refractive index of the organic layer (“organic layer”, par [0072]), the first inorganic layer (“inorganic barrier layer”, par [0075]) and the organic layer (“organic layer”, par [0072]) have a refractive-index difference of about 0.15 or less (“within a range of 0 to 0.1”, par [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the inorganic and organic layers of Kim with the refractive indexes as taught in Kawakami in order to provide barrier properties enhancing effects and haze value reducing effect.  See par [0072] of Kawakami. 
With regard to claim 2, Kim does not disclose that the first inorganic layer and the organic layer have a refractive-index difference of about 0.06 or less.
However, fig. 3 of Kawakami discloses that the first inorganic layer (“inorganic barrier layer”, par [0075]) and the organic layer (“organic layer”, par [0072]) have a refractive-index difference of about 0.06 or less (“within a range of 0 to 0.1”, par [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the inorganic and organic layers of Kim with the refractive indexes as taught in Kawakami in order to provide barrier properties enhancing effects and haze value reducing effects.  See par [0072] of Kawakami. 
With regard to claim 3, figure 2 of Kim discloses that the thin film encapsulation layer 130 has a thickness of about 50um or less (“thickness of the inorganic oxide encapsulation layer 131 may be between 200 A to 1,500 A”, col. 10 ll. 25-26; “first organic layer 132 may have a thickness between 5 um and 10 um”, col. 10 ll. 45-46; “first inorganic encapsulation layer 133 may have a thickness of 200 A to 1,500 A”, col. 11 ll. 2-3).
With regard to claim 4, figure 2 of Kim discloses that the first inorganic layer 131 has a thickness of from about 100 nm to about 1,000 nm (“thickness of the inorganic oxide encapsulation layer 131 may be between 200 A to 1,500 A”, col. 10 ll. 25-26).
With regard to claim 5, figure 2 of Kim discloses that the first inorganic layer 131 Includes silver, metal oxide (“aluminum oxide”, col. 10 ll. 22), metal oxynitride, silicon oxide, silicon nitride, silicon oxynitride, or any combination thereof.
With regard to claim 6, Kim does not discloses that the first inorganic layer has a refractive index from about 1.6 to about 2.8.
However, fig. 3 of Kawakami discloses that the first inorganic layer (“inorganic barrier layer”, par [0075]) has a refractive index from about 1.6 to about 2.8 (“inorganic barrier layer in the present invention has a refractive index of 1.60 or more”, par [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the inorganic layer of Kim with the refractive indexes as taught in Kawakami in order to provide barrier properties enhancing effects and haze value reducing effects.  See par [0072] of Kawakami. 
With regard to claim 7, Kim does not disclose that the refractive index of the organic layer is in a range from about 1.4 to about 1.6.
However, figure 3 of Kawakami discloses that the refractive index of the organic layer 132 is in a range from about 1.4 to about 1.6 (“refractive index of the organic layer is 1.60 or higher”, par [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the organic layer of Kim with the refractive indexes as taught in Kawakami in order to provide haze value reducing effects.  See par [0072] of Kawakami. 
With regard to claim 8, Kim does not disclose that the first inorganic layer has a refractive index from about 1.6 to about 1.75.
However, figure 3 of Kawakami discloses that the first inorganic layer (“inorganic barrier layer”, par [0075]) has a refractive index from about 1.6 to about 1.75 (“inorganic barrier layer in the present invention has a refractive index of 1.60 or more”, par [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the inorganic layer of Kim with the refractive indexes as taught in Kawakami in order to provide barrier properties enhancing effects.  See par [0072] of Kawakami.
 With regard to claim 9, Kim does not discloses that the first inorganic layer has a refractive Index of about. 1.75.
However, figure 3 of Kawakami discloses that the first inorganic layer (“inorganic barrier layer”, par [0075]) has a refractive Index of about. 1.75 (“inorganic barrier layer in the present invention has a refractive index of 1.60 or more”, par [0075]). 
Therefore, it would have been obvious to one of ordinary skill in the art to form the inorganic layer of Kim with the refractive indexes as taught in Kawakami in order to provide barrier properties enhancing effects.  See par [0072] of Kawakami.
With regard to claim 10, Kim does not disclose that the refractive index of the organic layer is in a range from about 1.4 to 1.6.
However, figure 3 of Kawakami discloses that the refractive index of the organic layer (“organic layer”, par [0072]) is in a range from about 1.4 to 1.6 (“refractive index of the organic layer is 1.60 or higher”, par [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the organic layer of Kim with the refractive indexes as taught in Kawakami in order to provide haze value reducing effects.  See par [0072] of Kawakami. 
With regard to claim 12, figure 3 of Kim discloses that the second inorganic layer 133 and the organic layer 132 form an interface between the second inorganic layer 133 and the organic layer 132, and wherein the second inorganic layer 133 has a refractive index from about 1.6 to about 2.8 (“aluminum oxide (Al2O3)”, col. 10 ll. 63; aluminum oxide inherently has a refractive index of 1.56 to 2.62). 
With regard to claim 13, figure 3 of Kim discloses that the second inorganic layer comprises at least one compound selected from Al2O3 (“aluminum oxide (Al2O3)”, col. 10 ll. 63). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,773,994), Kawakami et al. (US 2014/0166105) (“Kawakami”), and Park et al. (US 2014/0034919) (“Park”). 
With regard to claim 11, Kim and Kawakami do not disclose that the refractive index of the organic layer is about 1.5. 
However, figures 2-3 of Seto discloses that the refractive index of the organic layer 532 is about 1.5 (“refractive index of the organic layer may be in the range of about 1.3 to about 1.5”, par [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the organic layer of Kim with the organic layer as taught in Park in order to protect the internal structure such as emission layer and an electrode.  See par [0005] of Park. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,773,994), Kawakami et al. (US 2014/0166105) (“Kawakami”), and Lee et al. (US 2015/0123086) (“Lee”). 
With regard to claim 35, Kim and Kawakami do not disclose that the organic layer comprises PEDOT.  
However, Lee disclose that the organic layer comprises PEDOT (“PEDT”, par [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the organic layer of Kim with the PEDOT as taught in Lee in order to improve light extraction efficiency.  See par [0098] of Lee. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 9,773,994), Kawakami et al. (US 2014/0166105) (“Kawakami”), and Kim (US 2015/0137131) (“Kim II”).
With regard to claim 15, Kim and Kawakami do not disclose that the capping layer overlaps an entire portion of the organic layer.
However, figure 3 of Kim II discloses that the capping layer 149 overlaps an entire portion of the organic layer 147.
Therefore, it would have been obvious to one of ordinary skill in the art to form the transparent encapsulation unit of Kim with the halogenated metal layer underneath as taught in Kim II in order to protect he organic emission layer and capping layer the strong plasma generated when the first inorganic layer is evaporated.  See par [0085] of Kim II.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        8/12/2022